Curia, 'per Evans, J.
The question involved arose thus: the land in dispute was granted to one Thomas Adams. The plaintiff claimed under a conveyance from one who was called in the report Sandhill Thomas Adams. The defendant contended that the true grantee was Edge-field Thomas Adams, and this was one of the leading questions of the case. On this point, one William Adams, a brother of Edgefield Thomas Adams, had been examined ty the defendant. ' It appeared, from his examination, probable that his brother Thomas died without legitimate children, and as a consequeuce of this, if he was the grantee’s brother, then he, with others as tenants in common, was the real owner of the land. From this fact, it was supposed he had an interest in defeating the plaintiff’s title, and his evidence was rejected.
The rule on the subject of interest seems to be, that the witness is not incompetent unless he has a direct interest in the result of the suit, or an interest in the ver-*547diet, as an instrument of evidence. In this case, neither party claim under him, or would be estopped by the verdict to dispute the witness’ title ; no impediment to its assertion would be created or removed by the verdict, whether for the plaintiff or defendant. As to the result of the trial, he was perfectly indifferent, and therefore competent to give evidence between these parties, A new trial is granted.
Richardson, O’Neall, Wardlaw and Fhost, JJ. concurred.